                    Case 6:09-cr-00019-RSB-CLR Document 88 Filed 08/24/20 Page 1 of 4

GAS 245D         (Rev. 09/11) Judgment in a Criminal Case for Revocations




                                         UNITED STATES DISTRICT COURT
                                                              Southern District of Georgia
                                                                  Statesboro Division
                                                                           )
             UNITED STATES OF AMERICA                                      )      JUDGMENT IN A CRIMINAL CASE
                                  v.                                       )      (For Revocation of Probation or Supervised Release)
                    Kenneth Doeran Smith                                   )
                                                                           )      Case Number:         6:09CR00019-1
                                                                           )      USM Number:          14077-021
                                                                           )
                                                                           )      I. Cain Smith
                                                                                    Defendant’s Attorney
THE DEFENDANT:
☒ admitted guilt to violation of a mandatory condition of the term of supervision.
☐ was found in violation of conditions(s)                                                          after denial of guilt.

The defendant is adjudicated guilty of this offense:

   Violation Number              Nature of Violation                                                                             Violation Ended

             1                   The defendant committed another federal, state, or local crime (mandatory                       October 13, 2017
                                 condition).


       The defendant is sentenced as provided in Pages 2 through 4 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.
☐ The defendant has not violated condition(s)                                                    and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                            August 18, 2020
Last Four Digits of Defendant’s Soc. Sec: 1260                              Date of Imposition of Judgment




Defendant’s Year of Birth: 1981
                                                                            Signature of Judge


City and State of Defendant’s Residence:

Statesboro, Georgia                                                         R. Stan Baker
                                                                            United States District Judge
                                                                            Southern District of Georgia
                                                                            Name and Title of Judge

                                                                               August 24, 2020

                                                                            Date
GAS 245D
                    Case     6:09-cr-00019-RSB-CLR Document 88 Filed 08/24/20 Page 2 of 4
                    (Rev. 09/11) Judgment in a Criminal Case for Revocations


                                                                                                               Judgment— Page 2 of 4
DEFENDANT:               Kenneth Doeran Smith
CASE NUMBER:             6:09CR00019-1



                                                            IMPRISONMENT

         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of:     21 months custody as to each of Counts 11 and 18, to be served concurrently.




     ☐     The Court makes the following recommendations to the Bureau of Prisons:




     ☒     The defendant is remanded to the custody of the United States Marshal.

     ☐     The defendant shall surrender to the United States Marshal for this district:

         ☐     at                               ☐       a m.     ☐    p.m. on                                              .

         ☐     as notified by the United States Marshal.

     ☐     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

         ☐     before 2 p m. on                                          .

         ☐     as notified by the United States Marshal.

         ☐     as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                         to

at                                                  , with a certified copy of this judgment.


                                                                                                   UNITED STATES MARSHAL



                                                                           By
                                                                                                DEPUTY UNITED STATES MARSHAL
GAS 245D
                 Case     6:09-cr-00019-RSB-CLR Document 88 Filed 08/24/20 Page 3 of 4
                 (Rev. 09/11) Judgment in a Criminal Case for Revocations


                                                                                                                  Judgment— Page 3 of 4
DEFENDANT:              Kenneth Doeran Smith
CASE NUMBER:            6:09CR00019-1


                                          CRIMINAL MONETARY PENALTIES
    The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                 Assessment               Trafficking Act Assessment               Fine                     Restitution
TOTALS
                 $                        $                                        $3,000                   $


☐     The determination of restitution is deferred until              . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

☐     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
      in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
      paid before the United States is paid.

Name of Payee                             Total Loss*                         Restitution Ordered                    Priority or Percentage




TOTALS                            $                                       $

☐     Restitution amount ordered pursuant to plea agreement $

☒     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

☐     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

     ☐     the interest requirement is waived for          ☐   fine      ☐      restitution.

     ☐     the interest requirement for        ☐    fine       ☐      restitution is modified as follows:

☐    The court determined that the defendant is     ☐ indigent ☐ non-indigent under the Justice for Victims of Trafficking Act of 2015.

* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
GAS 245D
                  Case     6:09-cr-00019-RSB-CLR Document 88 Filed 08/24/20 Page 4 of 4
                  (Rev. 09/11) Judgment in a Criminal Case for Revocations


                                                                                                                         Judgment— Page 4 of 4
DEFENDANT:                 Kenneth Doeran Smith
CASE NUMBER:               6:09CR00019-1



                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A    ☐ Lump sum payment of $                                  due immediately, balance due

           ☐    not later than                                     , or
           ☐    in accordance          ☐ C,       ☐      D    ☐           E, or   ☐    F below; or

B    ☒ Payment to begin immediately.
C    ☐ Payment in equal                            (e.g., weekly, monthly, quarterly) installments of $                           over a period of
                         (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

D    ☐ Payment in equal                            (e.g., weekly, monthly, quarterly) installments of $                        over a period of
                         (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E    ☐ Payment during the term of supervised release will commence within                       (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F    ☐ Special instructions regarding the payment of criminal monetary penalties:



Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial
Responsibility Program, are made to the clerk of the court.

Pursuant to 18 U.S.C. § 3572(d)(3), the defendant shall notify the Court of any material change in the defendant’s economic circumstances
that might affect the defendant’s ability to pay the fine.


The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

☐      Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate.

☐      The defendant shall pay the cost of prosecution.

☐      The defendant shall pay the following court cost(s):

☐      The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
